Citation Nr: 0628668	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  01-03 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to March 
1968 and from December 1972 to May 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1999 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied service connection for 
PTSD.  


REMAND

In May 2002, the Board remanded this claim to schedule a 
hearing before a member of the Board at the RO.  In May 2003, 
the veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  In February 2004, the Board again 
remanded the claim for additional evidentiary development to 
include the obtainment of additional treatment records and 
for the veteran to undergo a contemporaneous psychiatric 
examination.  While additional treatment records were added 
to the record, the requested examination was not conducted.  

In an August 2006 informal hearing presentation, the 
veteran's representative explained that the veteran attempted 
to inform the RO that he did not have transportation to the 
scheduled examination (which was to be accomplished in 
Kentucky as the veteran was an employee at the Indianapolis 
RO).  He did, in fact, fax the RO of his inability to attend 
the exam, but acknowledgment of such is not of record.  The 
representative pointed out that the veteran was willing and 
able to attend a VA examination in Indiana.  

While acknowledging that final adjudication of the veteran's 
claim due to a further remand is unfortunate, the Board finds 
that an additional evaluation would be extremely helpful in 
resolving the issues raised by the instant appeal.  
Additionally, the remand will afford the RO the opportunity 
to ensure compliance with the Veterans Claims Assistance Act 
of 2000 (VCAA).  

In the Board's 2004 REMAND, it was noted that a 
contemporaneous examination was necessary in that the medical 
evidence of record provided conflicting findings and opinions 
regarding the exact nature of the veteran's psychiatric 
disability.  For example, psychiatric evaluation from when 
the veteran was 56 years old contained the opinion that 
although he had a history of PTSD, there was no clear 
evidence of this during evaluation.  His primary diagnosis 
appeared to be narcissistic personality disorder.  Elsewhere, 
there were PTSD symptoms shown in Vet Center records from 
1990 and a diagnosis of PTSD from a private therapist's 
report from 1999.  An examination was necessary in order to 
clarify whether the veteran had PTSD.  As explained above, an 
additional attempt will be made to obtain the requested 
examination.  

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C. for the following development.  VA will notify the 
veteran if further action is required on his part.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his psychiatric condition on appeal.  
With any necessary authorization from the 
veteran, the AMC should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran that are not 
currently of record.  All efforts to 
obtain these records must be documented 
in the claims file.  If any records 
cannot be obtained, it should be so 
stated, and the veteran is to be informed 
of any records that could not be 
obtained.  If pertinent records are 
received, the AMC should ensure that VCAA 
examination and medical opinion 
requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

2.  Due to the fact that the veteran is 
an employee at the RO in Indianapolis, 
Indiana, he should be scheduled for a 
fee basis psychiatric examination to 
reconcile the conflicting findings and 
opinions regarding the nature, extent 
of severity, and etiology of any 
psychiatric disorder(s) found to be 
present, to include claimed PTSD.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to conduction of the 
examination(s).  The examiner(s) must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.

The examiner is requested to provide an 
opinion on the following:  

a).  Does the veteran have a diagnosis 
of PTSD?

b.)  If PTSD is diagnosed, the examiner 
MUST identify the stressor(s) 
supporting the diagnosis of such.  In 
identifying any claimed stressor(s), 
the examiner should independently 
review the entire record, to include 
consideration of Vet Center Records.  
After consideration of these stressors, 
the examiner should explain whether 
they satisfy the criteria to support a 
diagnosis of PTSD.  

c.)  If PTSD is not diagnosed or if 
there are additional psychiatric 
disorder, the examiner should opine as 
to whether any such disorder(s) is/are 
related to service, or if preexisting 
service was /were aggravated thereby.  
The examiner should utilize the DSM-IV 
in arriving at diagnoses and identify 
all existing psychiatric diagnoses.  

The examination report should include a 
complete rationale for all opinions.  

4.  Thereafter, the RO should 
readjudicate the issue of entitlement 
to service connection for PTSD.  If the 
benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed fro response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


